DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela (U.S. Patent Publication No. 2005/0230085) in view of Tanaka et al. (U.S. Patent No. 6,227,287, “Tanaka”).

Regarding Claim 1, Valenzuela discloses a capillary evaporator for a heat transfer system (fig 2), the evaporator comprising: 
a thermal energy receiving member (104) comprising a base (see annotated fig 2 below) and a plurality of projections (108), each projection extending from the base to a respective tip (see annotated fig 2 below) and decreasing in size as a distance from the base increases, each projection having side walls (see annotated fig 2 below), 
a primary wick (106) made of porous first material (¶0041) and having a front face (see annotated fig 2 below) adjacent to the tips of the projections, the side walls of the projections defining, together with the primary wick, voids (110) forming vapor channels (¶0039).

    PNG
    media_image2.png
    546
    921
    media_image2.png
    Greyscale

However, Valenzuela does not explicitly disclose a thin layer of porous second material coating the side walls of the projections, wherein the porous second material a material that is different from the first material. Tanaka, however, discloses a cooling apparatus (fig 16D) wherein a thin layer of porous second material (209, col 10, lines 56-67) coating the side walls of projections (208a), wherein the porous second material is a material that is different from a first material (of 206, evident in fig 16D). Tanaka teaches that this allow for refrigerant to circulate more quickly and improves the cooling capacity of the system (col 11, lines 1-6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Valenzuela to provide the thin layer of porous second material of Tanaka in order to increase the cooling capacity of the device. 




Regarding Claim 2, the combination of Valenzuela and Tanaka discloses all previous claim limitations. Valenzuela, as modified, further discloses wherein the thin layer (209, fig 16D, Tanaka) has a substantially uniform thickness (fig 16D, Tanaka).

Regarding Claim 4, the combination of Valenzuela and Tanaka discloses all previous claim limitations. Valenzuela further discloses wherein the projections (108) have a shape of rectilinear ribs of trapezoidal cross-section (fig 2).

Regarding Claim 8, the combination of Valenzuela and Tanaka discloses all previous claim limitations. Valenzuela further discloses wherein the first material (of 106) is poor thermal conductor (¶0041). 

Regarding Claim 9, the combination of Valenzuela and Tanaka discloses all previous claim limitations. Valenzuela, as modified, further discloses wherein the second material is a good thermal conductor (as it is a metallic wire, col 10, lines 62-67, Tanaka, good relative to the first material). 

4.	Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela (U.S. Patent Publication No. 2005/0230085) in view of Moore, Jr. (U.S. Patent No. 3,598,180).

Regarding Claim 1, Valenzuela discloses a capillary evaporator for a heat transfer system (fig 2), the evaporator comprising: 

a primary wick (106) made of porous first material (¶0041) and having a front face (see annotated fig 2 below) adjacent to the tips of the projections, the side walls of the projections defining, together with the primary wick, voids (110) forming vapor channels (¶0039).

    PNG
    media_image2.png
    546
    921
    media_image2.png
    Greyscale

However, Valenzuela does not explicitly disclose a thin layer of porous second material coating the side walls of the projections, wherein the porous second material a material that is different from the first material. Moore, Jr., however, discloses a cooling apparatus (fig 9) wherein a thin layer of porous second material (48) coating the side walls of projections (47), wherein the porous second material is a material that is different from a first material (49, as it is coarser, see col 21, lines 31-46). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Valenzuela to provide the thin 

Regarding Claim 10, the combination of Valenzuela and Moore, Jr. discloses all previous claim limitations. Valenzuela, as modified, does not explicitly disclose wherein the thin layer has pores having a diameter that is smaller than a diameter of pores of the primary wick. Moore, Jr. however discloses wherein a thin layer (48, fig 9) has pores having a diameter that is smaller than a diameter of pores of a primary wick (49, as it is coarser, see col 21, lines 31-46). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Valenzuela to provide the relative pore sizes of Moore, Jr. in order to improve the refrigerant circulation and the increase the cooling capacity of the device. 

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela and Moore, Jr. as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent Publication No. 2009/0314472, “Kim”).

Regarding Claim 3, the combination of Valenzuela and Moore, Jr. discloses all previous claim limitations. However, they do not explicitly disclose wherein the thin layer has a non-uniform thickness and a thickest portion in contact with the primary wick near the tip of each projection, and the thickness of said thin layer decreasing as a distance from the primary wick increases. Kim, however, discloses a capillary evaporator for a heat transfer system (fig 10) wherein a thin layer (22c) has a non-uniform thickness and a thickest portion in contact with the primary wick near the tip of each projection, and the thickness of said thin layer decreasing as a . 

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela and Tanaka as applied to claim 4 above, and further in view of Chauhan et al. (U.S. Patent Publication No. 2013/0168050, “Chauhan”).

Regarding Claim 5, the combination of Valenzuela and Tanaka discloses all previous claim limitations. Valenzuela further discloses wherein the projections (108) are adjacent to one another (fig 2). However, they do not explicitly disclose wherein each vapor channel has a generally triangular cross-section with a point directed towards the base of the receiving member. Chauhan, however, discloses a heat exchanger (fig 5) wherein each vapor channel (116) has a generally triangular cross-section (fig 5) with a point directed towards a base of the receiving member (see annotated fig 5 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Valenzuela, as modified, to provide the triangular cross section of Chauhan in order to allow for the creation of more channels as this would allow for the projections to be closer together, thereby allowing for the optimization of the flow of refrigerant. 

    PNG
    media_image3.png
    340
    840
    media_image3.png
    Greyscale


7.	Claims 6, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela, Tanaka, and Chauhan as applied to claim 5 above, and further as evidenced by Dein (Japanese Patent Publication JPH0814785A).

Regarding Claim 6, the combination of Valenzuela, Tanaka, and Chauhan discloses all previous claim limitations. Valenzuela further discloses wherein the cross-section (of 108) forms a symmetrical isosceles trapezoid (fig 2). However, they do not explicitly disclose a base W and a small side D3 such that D3<0.2 W and the small side D3 has a dimension <0.3 mm. However, since Valenzuela teaches a symmetrical isosceles trapezoid the relative dimensions and size of the trapezoid is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the dimensions of the trapezoids will determine the shape of the channels which in turn will affect the flow efficiency through the device. It would not be inventive to determine the optimal dimensions via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Valenzuela, as modified, to have a base W and a small side D3 such that D3<0.2 W and the small side D3 has a dimension <0.3 mm. For example, Dein teaches 

Regarding Claim 7, the combination of Valenzuela, Tanaka, and Chauhan discloses all previous claim limitations. However, they do not explicitly discloses wherein each tip has a half-angle that is less than 45°. However, since Valenzuela teaches providing a trapezoid with a tip, the exact dimensions of the trapezoid is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the dimensions of the trapezoids will determine the shape of the channels which in turn will affect the flow efficiency through the device. It would not be inventive to determine the optimal dimensions via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Valenzuela, as modified, to have each tip have a half-angle that is less than 45° in order to optimize the flow through the device. For Example Dein teaches optimizing the angle of a trapezoid for refrigerant distribution (see fig 1, page 4, lines 12-22 of translation). 

Regarding Claim 12, see the rejection of claim 7 as it recites similar subject matter. 

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela and Tanaka as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent Publication No. 2009/0314472, “Kim”).

Regarding Claim 11, the combination of Valenzuela and Tanaka discloses all previous claim limitations. However, they do not explicitly disclose a condenser, and fluid pipes coupled to the condenser and evaporator. Kim, however, discloses a heat transfer system (Fig 2) having an evaporator (114), a condenser (112) and fluid pipes (116, 118) coupled to the condenser and evaporator. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Valenzuela, as modified, to provide the evaporator in the heat transfer system of Kim in order to allow for efficiency cooling of a heat source. 
 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HARRY E ARANT/Examiner, Art Unit 3763